DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed March 2, 2022.  Claims 2 and 14 are canceled.  Claim 25 is added.  Claims 1, 13 and 20 have been amended.  Claims 1, 6-8, 10-13, 16-17, 19-21 and 24-25 are pending and have been examined.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.


Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201811238453.2, filed on January 16rd, 2018.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) - (d) prior to declaration of an interference, a certified English translation of the foreign application 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claim 25 the limitation “removing, by the server, the target information piece from the information queue to save network resources and computer resources by blocking unwanted information to the terminal,” is not described in the original disclosure.  The specification states that “advertisement that is in the queue and that is the same as the advertisement, or that belongs to a commodity the same as the advertisement does, or that belongs to an industry the same as the advertisement belongs, or that belongs to a category the same the advertisement does is sent to an audit system for auditing again. In this way, network resources and computer resources can be saved by blocking unwanted information for the user.” [0102].  This does not 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 10-13, 16-17, 19-21 and 24-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1, 6-8, 10-13, 16-17, 19-21 and 24-25 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a method, independent claim 13 is directed towards a system and independent claim 20 is directed to a non-transitory storage medium.  These claims fall within the four statutory categories of invention.
	Although, claim 1 is directed towards a statutory category of invention, the claim, however, is directed to an abstract idea.    The limitations that set forth the abstract idea are: receiving, via the advertisement obtaining a triggering of an information obtaining request; receiving, the information obtaining request, the information obtaining request carrying a user identifier; querying, according to the information obtaining request, historical information 
 presenting, the negative feedback information reason selection, the negative feedback reason selection including a plurality of negative feedback reason options; receiving, via the negative feedback information reason selection, a user selection of a reason from the plurality of negative feedback reason options;  and presenting, the feedback success interface to prompt the user that feedback succeeds; determining, an information adjustment manner according to the negative feedback reason in the negative feedback information, and according to a preset correlation between n number of preset negative feedback reasons and n number of preset information adjustment manners, n being a positive integer equal to or greater than 2; adjusting, according to the information adjustment manner, an information queue corresponding to the user identifier, wherein the information queue includes a target information piece, and the target information piece is moved to a different position in the information queue after the adjusting; and sending, corresponding information according to the adjusted information queue.  These limitations entail commercial interactions including advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior including social activities and following rules or instructions (negative feedback provide by users).  As such the recited 
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amount to insignificant extra-solution activity and mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements referring to interface of the terminal, by a server, sent by a terminal; by the server; by the server; from the terminal; by the terminal; by the terminal, interface of the terminal; interface; interface of the terminal; by the terminal; by the server and to the terminal, which are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations that amount to insignificant extra-solution activity and generally applying the abstract concept via a computer environment.  Viewing the limitations individually, the limitations generically, referring to a terminal, a server, selection interface, a processing and memory (claim 13) do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, 
	Likewise, dependent claims 6-8, 10-12, 21, 25 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claims 2, 6, 12 and 21 further provides for queuing the advertisement information; claims 7 provides a time period to adjust the advertisement information; claims 8, 11 comprise mathematical relationship to determine the number of advertisement information and feedback rate, which falls under the abstract grouping of Mathematical Concepts; claim 10 define further processing of the advertisement information based on user behavior satisfying a condition; claim 25 further adds to the abstract idea by providing targeted advertisement to the user.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 13, 16-17, 19-20 and 24 suffer from substantially the same deficiencies as outlined with respect to claims 1, 6-8, 10-12, 21 and are also rejected accordingly.



Response to Arguments
Applicant's filed arguments have been fully considered but have been found persuasive in part. 
A.	Applicant's argues regarding the 35 U.S.C. § 101 rejection in the Office Actions are substantially similar.  The Examiner respectfully disagrees.  All the limitations put forth have been addressed and considered in the determination.  However, being that the amended limitations have not effected a change on the abstract idea there is no reason to substantially alter the analysis.
	Applicant argument that the claims are like claim 1 of Example 37 because “target information piece is moved to a different position in the information queue after the adjusting.”  The Examiner respectfully disagrees.  Claim 37 was not ineligible because made there was an improvement over the prior art in being able to move an icon on an interface based on the computer memory usage.  Thus, effecting an improvement to the computer interface.  On the contrary moving advertisement from one position to another in a queue proffers a business improvement and not a technological one.
	Claim 25 is part of the abstract idea and at most extra-solution activity.  The limitation as claimed removes an advertisement from a queue.  That is, it merely deletes the advertisement or present it to a user.
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.  



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).